DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-15, & 18-23 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “sensor reading data is encrypted using at least an encryption key stored in the memory, wherein the ACK signal and the encrypted sensor reading data are sent over a second wireless channel, and wherein the sleep signal is received over the second channel: receive, during a fourth time period, a sleep signal; and enter into a sleep mode upon receipt of the sleep signal” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2, 4-14 are allowable based upon their dependency thereof claim 1.
With regards to method claim 15
The prior art does not disclose or suggest the claimed “sending, during a third time period, at least sensor reading data of at least one air quality detector, wherein the sensor reading data is encrypted using at least an encryption key, wherein the ACK signal and the encrypted sensor reading data are sent over a second wireless channel, and wherein the sleep signal is received over the second channel: receiving, during a fourth time period, a sleep signal; and entering into a sleep mode upon receipt of the 
With regards to claims 18-23 are allowable based upon their dependency thereof claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Norair et al. US PG. Pub. No.: US 2011/0074552 A1 discloses a low power device is presented. In some embodiments, the low power device communicates with other devices utilizing transport channels defined from combinations of a plurality of physical channels. In some embodiments, the low power device communicates with other devices utilizing packets that includes a preamble, a header with a sync and frame info, and a frame. The frame, for example, can be a wake-up frame, a request frame, a response frame, or one or more data frames. In some embodiments, the wake-up frame can include a count-down integer indicating the number of wake-up frames before a request frame is sent. In some embodiments, arbitration may be utilized between devices responding to a request. In some embodiments, specific requests commands can be included in the request frame and corresponding response frames are responsive to the commands. the device picks a transport channel; checks to determine , however is silent on sensor reading data is encrypted using at least an encryption key stored in the memory, wherein the ACK signal and the encrypted sensor reading data are sent over a second wireless channel, and wherein the sleep signal is received over the second channel: receive, during a fourth time period, a sleep signal; and enter into a sleep mode upon receipt of the sleep signal.
YI et al. PG. Pub. No.: US 2018/0120279 A1 discloses an apparatus for acquiring air quality data from removable and/or replaceable sensor, processing and storing the acquired data, and transmitting the processed data to backend server is enabled. The apparatus includes a microcontroller coupled with a Universal Sensor Interface (USI). The USI may include an element configured to transmit continuous electrical power to a removable and/or replaceable sensor, an element configured to transmit intermittent electrical power during time intervals corresponding to sensing intervals, an element configured to transmit an indication that the removable and/or replaceable sensor is currently coupled with the sensor interface, and one or more elements configured as a serial peripheral interface. A modular sensor system is thereby enabled, configurable to manage multiple removable and replaceable sensors such as air quality sensors. Distinct interface elements for continuous and intermittent , however is silent on sensor reading data is encrypted using at least an encryption key stored in the memory, wherein the ACK signal and the encrypted sensor reading data are sent over a second wireless channel, and wherein the sleep signal is received over the second channel: receive, during a fourth time period, a sleep signal; and enter into a sleep mode upon receipt of the sleep signal.
	
Peterson et al. PG. Pub. No.: US 2015/0096352 A1 discloses a method determines one or more sources of carbon monoxide (CO) in a smart-home environment that includes a plurality of smart devices that have at least measurement and communication capabilities. The method includes measuring a level of CO in the smart-home environment to generate a CO measurement, and providing the CO measurement and one or more current characteristics of the smart-home environment, from one or more of the smart devices to an analyzing device. The method further includes evaluating, by the analyzing device and with the CO measurement and the current characteristics of the smart-home environment, a set of CO correlation scenarios that attribute generation of CO to a corresponding one of a set of specific sources, and selecting one or more of the specific sources as the most likely source of the CO, by aggregating results of the correlation scenarios, however is silent on sensor reading data is encrypted using at least an encryption key stored in the memory, wherein the ACK signal and the encrypted sensor reading data are sent over a second wireless channel, and wherein the sleep signal is received over the second channel: receive, during a fourth time period, a sleep signal; and enter into a sleep mode upon receipt of the sleep signal.

Proud PG. Pub. No.: US 2014/0247140 A1 discloses one or more sensors are coupled to a monitoring device which has a unique user ID. The one or more sensors acquire user information selected from of at least one of, a user's activities, behaviors and habit information. ID circuitry including ID storage, a communication system that reads and transmits the unique ID from an ID storage, a power source and a pathway system to route signals through the circuitry is at the monitoring device. A multi-protocol wireless controller coupled to one or more wireless interfaces is at the monitoring device and characterizes available networks to determine current network information. A wireless connectivity assistant is at the monitoring device and selects one of the available networks based on the current network information and at least one of user preferences, application requirements and system information. A telemetry system is in communication with the monitoring device, however is silent on sensor reading data is encrypted using at least an encryption key stored in the memory, wherein the ACK signal and the encrypted sensor reading data are sent over a second wireless channel, and wherein the sleep signal is received over the second channel: receive, during a fourth time period, a sleep signal; and enter into a sleep mode upon receipt of the sleep signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852